As filed with the Securities and Exchange Commission on November 16, 2007 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) American Mortgage Acceptance Company (Name of Issuer) Shares of Beneficial Interest, $0.10 Par Value Per Share (Title of Class of Securities) 027568203 (CUSIP Number) Mark Schonberger, Esq. Michael L. Zuppone, Esq. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York 10022 (212) 318-6859 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) OCTOBER 9, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 027568203 Page2of5 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSON: Centerline Holding Company I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: 13-3949418 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP Not applicable (a) |_| (b) |_| 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) Not applicable |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 1, 216,126 (1) 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 1, 216,126 (1) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1, 216,126 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES Not applicable |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.45% 14 TYPE OF REPORTING PERSON CO 1) Includes 635,628 shares issuable upon conversion of American Mortgage Acceptance Company’s 7.25% Series A Cumulative Convertible Preferred Shares (“Preferred Shares”) at the initial conversion rate of 2.2701 shares per Preferred Share. CUSIP No. 027568203 Page3of5 Pages Explanatory Note: This Amendment No.1 (this "Amendment") to Schedule 13D is filed byCenterline Holding Company (the"Reporting Persons" pursuant to Rule 13d-2(a) under the Securities Exchange Act of 1934, as amended.
